                Case 1:20-cv-03274-VM Document 61 Filed 12/29/20 Page 1 of 1




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK



    KDH Consulting Group LLC
(List the full name(s) of the plaintiff(s)/petitioner(s).)                                   20     03274 (
                                                                                           _____CV________              )(        )
                                  -against-
                                                                                           NOTICE OF APPEAL
    ITERATIVE CAPITAL MANAGEMENT L.P., ITERATIVE CAPITAL GP,
    LLC, ITERATIVE OTC, LLC (D/B/A “I2 TRADING” AND “ESCHER”),
    ITERATIVE MINING, LLC, BRANDON BUCHANAN and
    CHRISTOPHER DANNEN,
(List the full name(s) of the defendant(s)/respondent(s).)


                                                                             KDH Consulting Group LLC
Notice is hereby given that the following parties:


(list the names of all parties who are filing an appeal)


in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the             judgment             order
                                                            entered on:           November 30, 2020
                                                                               (date that judgment or order was entered on docket)
that:              granted Defendants leave to renew motion to recover damages against the TRO bond

      posted by Plaintiff.
(If the appeal is from an order, provide a brief description above of the decision in the order.)

    12/29/2020
                                                                                       *
    Dated                                                                  Signature

     Khurdayan, Rika
    Name (Last, First, MI)

      60 Broad Street, 24 floor                New York                       NY                           10004
    Address                                       City                     State                           Zip Code
      917-210-1066                                                           rika@kstechlaw.com
    Telephone Number                                                       E-mail Address (if available)




*
 Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.
Rev. 12/23/13
